DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, the ordered arrangement of T, P, X, P’, M, S, T for Species Group A, and the gene of interest HRG for Species Group B in the reply filed on May 28, 2021 is acknowledged.
Claims 25 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on May 28, 2021.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 

In addition, the view numbers for Figures 25 and 28 are preceded by “FIGS.” Instead of “FIG.”
37 CFR 1.84(p)(1) states “Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet.”
In the instant case, when then sheet for FIG. 2 and FIG. 27 is rotated such that the top of the sheet becomes the right hand side, the figure identifier “FIG. 2” and “FIG. 27” is not orientated in the same direction as the view.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 22, 23, and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “A gene expression cassette” but later recites “and wherein host cells for the gene expression cassette comprise CHO cells”. It is not clear how this recitation relates to the claim as a whole. It is not clear whether claim 17 requires CHO cells comprising the gene expression cassette or whether claim 17 broadly encompasses just a gene expression cassette.
Claim 22 recites “The gene expression plasmid, comprising the gene expression cassette of claim 15”. Claim 30 similarly recites “The gene expression plasmid, comprising the gene expression cassette of claim 17”. There is insufficient antecedent basis for the limitation “The gene expression plasmid” in the claims. Claims 15 and 17 do not set forth a “gene expression plasmid”. Therefore, it is not clear what “the gene expression plasmid” is referring to.
Claim 23 recites “The gene expression vector, comprising the gene expression cassette of claim 15”. Claim 31 similarly recites “The gene expression vector, comprising the gene 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Fourn (WO 2014/118619, published August 7, 2014).
Le Fourn teaches a MAR plasmid (see Figure 1) comprising a eukaryotic expression cassette having a structure in which a DNA construct (X) containing a GFP coding sequence and a SV40 polyadenylation sequence is sandwiched between (P) a GAPDH promoter and (P’) a SV40 enhancer, in the stated order (see page 60, last paragraph and Figure 1). Le Fourn teaches that the gene expression cassette further comprises (T) inverted terminal repeats (ITRs) (i.e. transposon sequences) that flank the eukaryotic expression cassette (see Figure 1) that comprises the promoter (P) and enhancer (P’), as discussed above, and are recognized by a transposon (page 32, paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19, 20, 22-24, 27, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fourn (WO 2014/118619, published August 7, 2014), as applied to claim 14 above, and further in view of Fu (Fu et al. (2006) Nature Biotechnology, 24(5):572-576).
The teachings of Le Fourn are discussed above.
Regarding claim 15, Le Fourn further teaches a MAR element that is downstream of the eukaryotic expression cassette (see Figure 1). Le Fourn teaches that MARs are generally characterized as sequences in the DNA of eukaryotic chromosomes where the nuclear matrix attaches (i.e. a nuclear matrix binding sequence) (page 32, paragraph 4). Le Fourn further 

Le Fourn does teach that the plasmid further comprises (S) a replication initiation sequence ORI arranged upstream of the promoter (P) and/or downstream of the enhancer (P’) (see Figure 1), but does not teach that the “gene expression cassette”, which is interpreted as the region flanked by the transposon sequences, comprises the replication initiation sequence.

However, Fu similarly describes nucleic acid constructs for expressing genomically integrated genes in mammalian cells (abstract and Figure 1). Fu teaches that transcriptional silencing is one of the major impediments to gene therapy in humans (abstract). However, Fu teaches that when DNA sequences that can initiate DNA replication were included in silencing-prone transgenes, they did not undergo transcriptional silencing, replicated early, and maintained histone acetylation patterns characteristic of euchromatin (abstract). Fu explains that replicators introduce epigenetic chromatin changes that facilitate initiation of DNA replication and may provide a tool for stabilizing gene expression patterns (abstract). Regarding the relative placement of such replicators, Fu teaches wherein the replicator is located within the genomic insertion cassette and is downstream of the gene of interest (see Figure 3 and 4).

It would have been obvious to one of ordinary skill in the art to have further included a replication initiation sequence (S) arranged downstream of the eukaryotic expression cassette 

Regarding claim 16 and the elected embodiment in which the gene expression cassette comprises 2) T, P, X, P’, M, S, and T, the teachings of Le Fourn regarding the plasmid comprising the elements of T, P, X, P’, M, and T are discussed above as applied to claim 14. In addition, the obviousness of inserting a replication initiation sequence (S) within the transposon cassette and downstream of the eukaryotic expression cassette of Le Fourn comprising elements of P, X, and P’ is discussed above as applied to claim 15. 
It further would have been obvious to have tried to insert the replication initiation sequence (S) downstream of the MAR elements of Le Fourn thereby arriving at the elected embodiment in which 2) T, P, X, P’, M, S, and T. There would have only been the finite number of two possible orderings of the elements of M and S within the transposon cassette and downstream of the eukaryotic expression cassette of Le Fourn, namely T, P, X, P’, S, M, T or the elected embodiment T, P, X, P’, M, S, and T. One of ordinary skill in the art would have had good reason to pursue each of these possible orderings of the elements with a reasonable expectation of success in achieving stable gene expression as described by Le Fourn and Fu. It would have required no more than routine experimentation to have pursued these orderings including the elected ordering of T, P, X, P’, M, S, and T for the purpose of achieving stable gene expression in mammalian cells.

Regarding claim 17, a gene expression cassette having the components T, P, X, P’, M, S, and T in the stated order is addressed above as applied to claim 16. In addition, Le Fourn further teaches wherein the gene expression cassette is used in CHO cells for protein production (page 9, paragraph 4 and page 49, last paragraph).

Regarding claims 19 and 27, Le Fourn teaches wherein the promoter is the SV40 or CMV promoter (page 7, paragraph 2, page 49, last paragraph, and page 50, paragraph 3).

Regarding claims 20 and 28, Le Fourn teaches that the enhancer comprises (P’) a SV40 enhancer (see page 60, last paragraph).

Regarding claims 22, 23, 30, and 31, Le Fourn teaches a plasmid or vector comprising the gene expression cassette (see Figure 1).

Regarding claims 24 and 32, Le Fourn teaches using the gene expression cassette to express GFP (i.e. a gene of interest) (page 49, last paragraph).

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fourn (WO 2014/118619, published August 7, 2014) in view of Fu (Fu et al. (2006) Nature Biotechnology, 24(5):572-576), as applied to claims 15 and 17 above, and further in view of AF186606.1 (NCBI Reference Sequence, Homo sapiens haplotype A1 beta-globin (HBB) gene, replication origin initiation region and partial cds, priority to February 7, 2000, 2 pages).
The teachings of Le Fourn and Fu are discussed above.

However, SEQ ID NO: 5 refers to the known replication origin initiation region for the Homo sapiens beta-globin gene as illustrated by nucleotides 1-1050 of AF186606.1, which is identical to instant SEQ ID NO: 5.
In addition, although Fu does not teach the exact nucleotide sequence used for the replication initiation sequences, Fu teaches that the replicators used was Rep-P (see Figures 3 and 4), which is from the human beta-globin locus (page 575, column 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have replaced the Rep-P of Fu with the nucleotide sequence of AF186606.1, which comprises instant SEQ ID NO 5, because it would have merely amounted to a simple substitution of one known beta-globin replication initiation sequence for another to yield predictable results. Based on the disclosure from Fu that the replicator was from human beta-globin, and further the fact that AF186606.1 is identified as the replication origin initiation region for human beta-globin, it would have been entirely predictable that the nucleotide sequence of AF186606.1 would have been useful for preventing gene silencing as described by Fu.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fourn (WO 2014/118619, published August 7, 2014) in view of Fu (Fu et al. (2006) Nature Biotechnology, 24(5):572-576), as applied to claims 15 and 17 above, and further in view of Jones (Jones et al. (2005) The Journal of Biological Chemistry, 280(42):35733-35741).
The teachings of Le Fourn and Fu are discussed above.

However, Jones teaches that histidine-rich glycoprotein (HRG) binds to cell surface heparin sulfate on viable cells and also binds very strongly to cytoplasmic ligands exposed in necrotic cells (abstract). Jones teaches making HRG through recombinant protein production (page 35734, column 1, paragraph 3) and using it by exposure to target cells (page 35734, column 1, paragraph 4).
It would have been obvious to one of ordinary skill in the art to have used the gene expression cassette of Le Fourn to express HRG because it would have merely amounted to a simple substitution of one known protein of interest for another to yield predictable results. One of ordinary skill in the art would have been motivated to have done so for the advantage of producing HRG for use in a method such as described by Jones. One of ordinary skill in the art would have considered the gene expression cassette of Le Fourn to be useful for the production of HRG because Le Fourn teaches that it is designed to improve transgene expression in mammalian cells (page 1, paragraph 1).

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 9, 2021